911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bill CANTRELL, Petitioner,v.BETH-ELKHORN CORPORATION, Director, Office of WorkersCompensation Programs, United States Department ofLabor, Respondents.
No. 89-1072.
United States Court of Appeals, Fourth Circuit.
Submitted March 1, 1990.Decided Aug. 13, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (88-1825-BLA)
C. Randall Lowe, Yeary, Tate, Lowe and Jessee, P.C., Abingdon, Va., for petitioner.
Larry A. Sykes, Bennett Clark, Stoll, Keenon & Park, Lexington, Ky., for respondent Beth-Elkhorn Corporation.
Ben.Rev.Bd.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Bill Cantrell petitions for review of an order of the Benefits Review Board affirming the decision of the Administrative Law Judge (ALJ) denying black lung benefits under Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended.  See 30 U.S.C.A. Secs. 901, et seq.  (West 1986).  Finding the decision of the ALJ supported by substantial evidence, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Fed.R.App.P. 34(a)(3);  Loc.R. 34(a).


2
AFFIRMED.